            Case 3:18-bk-00800-JAF          Doc 1339      Filed 01/22/21      Page 1 of 2




                          UNITED STATES BANKRUPTCY COURT
                             MIDDLE DISTRICT OF FLORIDA
                               JACKSONVILLE DIVISION

IN RE:          GEA SEASIDE INVESTMENT INC.
                                          CASE NO.: 3:18-bk-0800-JAF
                                          Chapter 11
                          Debtor(s).


                         AGREED MOTION TO CONTINUE TRIAL
                             (January 28, 2021 at 11:00 a.m.)

         Debtor and Deutsche Bank National Trust Company c/o Select Portfolio Servicing

(“Creditor”), by and through their undersigned counsel, file this agreed motion requesting a

continuance of the trial scheduled for January 28, 2021 at 11:00 a.m. on the Objection to Claim 59

(Doc. 526). The parties believe a continuance will allow the parties additional time to discuss

settlement of the issues raised in the Objection. Debtor has conveyed a settlement offer and is

awaiting a response from the Creditor.

         Accordingly, Debtor and Creditor request the court reschedule the Trial for a period of 45

days and extend all outstanding deadlines.

         Dated this 22nd day of January, 2021.

SHD LEGAL GROUP, P.A.                                   LAW OFFICES OF MICKLER AND
                                                        MICKLER, LLP

By: /s/ Adam Diaz                               By: /s/ Taylor J. King
Adam Diaz, Esq.                                         Taylor J. King, Esq.
Florida Bar No. 98379                                   Florida Bar No. 72049
499 NW 70th Ave.                                        5452 Arlington Expressway
Suite 309                                               Jacksonville, FL 32211
Plantation, FL 33317                                    (904)725-0822
(954) 564-0071 Ext. 140                                 tjking@planlaw.com
IMoghimi-Kian@dallegal.com                              Attorney for Debtor
Attorney for Secured Creditors

 Filer’s Attestation: Pursuant to Local Rule 1001-2(e)(3) regarding signatures, Taylor J. King, attests
          Case 3:18-bk-00800-JAF         Doc 1339      Filed 01/22/21      Page 2 of 2




                  that concurrence in the filing of this paper has been obtained




                               CERTIFICATE OF SERVICE

        I HEREBY CERTIFY that a copy of the foregoing was furnished to Office of the United
States Trustee, 400 W. Washington Street, Suite 1100, Orlando, FL 32801 and to all interested
parties as listed on the court’s matrix, by CM/ECF electronic filing, this 22nd day of January,
2021.

                                                    Law Offices of Mickler & Mickler

                                                    By: /s/ Taylor J. King
                                                         TAYLOR J. KING
                                                    Florida Bar No. 072049
                                                    Attorney for Debtor in Possession
                                                    5452 Arlington Expressway
                                                    Jacksonville, FL 322211
                                                    (904) 725-0822/FAX 725.0855
                                                    tjking@planlaw.com
